DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, the limitation “the model parameters may specify” renders the claim indefinite because it is unclear whether limitations following “may” are part of the claimed invention.






Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 9-13, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lutnick et al. (“An integrated iterative annotation technique for easing neural network training in medical image analysis”).
Regarding claim 1, Lutnick discloses a method performed by one or more data processing apparatus for training a machine learning model to segment magnified images of tissue samples, wherein the method comprises repeatedly performing operations (see fig 1 and corresponding text, an iterative training of a segmentation model for segmenting a magnified image of a tissue sample) including:
obtaining a magnified image of a tissue sample (see p7: 1st-3rd paragraphs and fig 1, obtaining the magnified image of the tissue sample);
processing an input comprising: the image, features derived from the image, or both, in accordance with current values of model parameters of a machine learning model to generate an automatic segmentation of the image into a plurality of tissue classes, wherein the automatic segmentation specifies a respective tissue class corresponding to each pixel of the image (see p3: 1st-2nd paragraphs and fig 1, segmenting the image with a trained network to generate an initial masked segmentation, each segmentation pertaining to a particular type of tissue sample);
st-2nd paragraphs and fig 1, an interactive interface displaying the initial masked segmentation to an expert, wherein the expert makes corrections on the initial masked segmentation to generate a corrected masked segmentation); and
determining updated values of the model parameters of the machine learning model based the edited segmentation of the image (see p3:1st-2nd paragraphs and fig 1, re-training the segmentation model based on the corrections made by the expert).
Regarding claim 2, Lutnick further discloses wherein the plurality of tissue classes comprise cancerous tissue and non-cancerous tissue (see p5: 1st paragraph, the segmentation model is adaptable, and may be utilized for prostate cancer classification).
Lutnick refers to McGarry et al. (“Ragio-pathomic of epithelium and lumen density predict the location of high-grade prostate cancer”) regarding such adaptation, which is additionally provided to the applicant.
Regarding claim 3, Lutnick further discloses wherein the image is a whole slide image (WSI) captured using a microscope (see p7: 1st paragraph, the magnified image is of a whole-slide).
	Regarding claim 4, Lutnick further discloses providing, to the user through the user interface, a visualization that depicts the automatic segmentation overlaid on the st-2nd paragraphs, the initial masked segmentation includes colored boundary masks overlaid on the image, as shown in fig 2d).
Regarding claim 5, Lutnick further discloses wherein the visualization that depicts the automatic segmentation overlaid on the image indicates the respective tissue class corresponding to each pixel of the image (see p7:4th paragraph and fig 2d, the masks of the initial masked segmentation indicate pixel-wise annotations).
Regarding claim 6, Lutnick further discloses wherein:
each modification to the automatic segmentation of the image indicates, for one or more pixels of the image, a change to the respective tissue class specified for the pixel by the automatic segmentation (p3: 1st-2nd paragraphs and p7: 4th paragraph, wherein the initial masked segmentation indicate pixel-wise annotations, and the corrections made by the expert includes changing classification into classes (i.e., deleting false-positives and annotating false-negatives)); and
applying the modifications specified by the user to the automatic segmentation of the image comprises changing the tissue classes corresponding to one or more pixels of the image in accordance with the modifications specified by the user (see p3: 1st-2nd paragraphs, correcting the initial masked segmentation according to the corrections made by the expert).
Regarding claims 9 and 10, Lutnick discloses everything claimed as applied above (see rejection of claim 1 and Lutnick p2: 3rd paragraphs, implementation in computer science).
claim 11, Lutnick further discloses wherein the machine learning model comprises a neural network model (see p5: 2nd paragraph, the segmentation model is DeepLab v2, which is a deep convolutional neural network (DCNN)).
Lutnick refers to Chen et al. (“DeepLab: semantic image segmentation with deep convolutional nets, atrous convolution, and fully connected CRFs”) regarding the DeepLab v2, which is additionally provided to the applicant. 
Regarding claim 12, Lutnick further discloses wherein the neural network model is a convolutional neural network model comprising one or more convolutional neural network layers (see rejection of claim 11, a DCNN).
Regarding claim 13, Lutnick further discloses wherein the model parameters may specify weight values of each layer of the neural network model (see p2: 1st paragraph, iteratively training of a CNN, by definition, involves iteratively tuning weights connecting its nodes).
Regarding claims 16-18, Lutnick discloses everything claimed as applied above (see rejection of claims 1 and 4-6).








Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lutnick in view of Nalisnik et al. (“Interactive phenotyping of large-scale histology imaging data with HistomicsML”), provided by the applicant.
Regarding claim 14, Lutnick discloses everything claimed as applied above (see rejection of claim 10), however, does not disclose wherein the machine learning model comprises a random forest model.
In a similar field of endeavor of iteratively training a segmentation model for segmenting a magnified image of a tissue sample, Nalisnik discloses wherein the machine learning model comprises a random forest model (see p2: 3rd-4th paragraphs, a segmentation model utilizing a random forest, that segments an image to generate an initial masked segmentation, on which an expert makes corrections on to re-train the segmentation model).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lutnick with Nalisnik, and segment histopathology images by a segmentation model that is iteratively trained via manual expert corrections, as disclosed by Lutnick, wherein the segmentation model th paragraph).
Regarding claim 15, Lutnick and Nalisnik further disclose wherein the model parameters specify splitting functions used at nodes of decision trees of the random forest model (see rejection of claim 14, re-training the random forest, by definition, involves iterative tuning splits at nodes).

Allowable Subject Matter
Claims 7, 8, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 7, Lutnick discloses everything claimed as applied above (see rejection of claim 1), however, does not disclose wherein determining updated values of the model parameters based on the edited segmentation of the image comprises: determining gradients of an objective function that characterizes a similarity between: (i) the automatic segmentation of the image, and (ii) the edited segmentation of the image; and adjusting the values of the model parameters using the gradients. Similar reasons apply to claim 19.
Regarding claim 8, Lutnick discloses everything claimed as applied above (see rejection of claim 1), however, does not disclose determining an expertise score that characterizes a predicted skill of the user in reviewing and editing tissue segmentations. Similar reasons apply to claim 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO JIN PARK whose telephone number is (571)270-3569. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Soo Jin Park/Primary Examiner, Art Unit 2668